Citation Nr: 0904577	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-12 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to reentrance into a rehabilitation program under 
the provisions of Chapter 31, Title 38, United States Code, 
following a determination of rehabilitated.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

According to the information in the vocational rehabilitation 
and employment (VR&E) folder, the Veteran had active military 
service from July 1998 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the VR&E 
office of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  By that decision, the 
Veteran was determined to be rehabilitated.  The Veteran 
disagreed with the decision and also sought reentrance into 
the VR&E rehabilitation program.

In July 2007, the Veteran testified at a hearing before the 
Board.  At the hearing, the Veteran submitted additional 
evidence to the Board in the form of job market research.  
The Veteran waived review of the newly submitted evidence by 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2008).  Thus, the Board will consider such 
evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The Veteran is service connected for grand mal seizures, 
evaluated as 20 percent disabling.

2.  The Veteran was employed in the field of business or 
business management (the occupational objective for which his 
program of services was provided) or in a closely related 
occupation, for at least 60 continuous days.

3.  The Veteran's grand mal seizures have not worsened to the 
point that would preclude him from performing the duties of 
an occupation in the field of business or business 
management; an occupation in the field of business or 
business management is not unsuitable on the basis of the 
Veteran's specific employment handicap and capabilities.


CONCLUSIONS OF LAW

1.  A February 2006 determination that the Veteran was 
rehabilitated was proper.  38 U.S.C.A. § 3101 (West 2002); 
38 C.F.R. §§ 21.196, 21.283 (2008).

2.  The criteria for reentrance into a rehabilitation program 
under the provisions of Chapter 31, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3101 (West 2002); 
38 C.F.R. §§ 21.196, 21.284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a May 2001 rating decision, the Veteran was granted 
entitlement to an evaluation for vocational rehabilitation 
under the provisions of Chapter 31, Title 38, United States 
Code.  See 38 U.S.C.A. §§ 3100-21 (West 2002 & Supp. 2008).

Generally, basic entitlement to a program of rehabilitation 
services is met when a Veteran has a service-connected 
disability that is rated at 20 percent or more disabling and 
it is determined that the Veteran needs rehabilitation to 
overcome an employment handicap.  38 C.F.R. § 21.40 (2008).  
The Veteran has been awarded service connection for grand mal 
seizures and the disability has been evaluated as 20 percent 
disabling.  VR&E also determined that the disability caused 
an employment handicap.

The purposes of the rehabilitation program are to provide to 
Veterans all services and assistance necessary to enable them 
to achieve maximum independence in daily living and, to the 
maximum extent feasible, to become employable and to obtain 
and maintain suitable employment.  38 C.F.R. § 21.1(a) 
(2008).

As part of the program, an Individualized Written 
Rehabilitation Plan (IWRP) will be developed in order for the 
Veteran to achieve the goals set forth by the program that 
will lead to employability.  See 38 C.F.R. §§ 21.1(b)(3), 
21.80, 21.84 (2008).

Initially, in July 2001, an IWRP was created with the goal of 
the Veteran obtaining and maintaining employment as a 
paralegal.  The Veteran completed a portion of his paralegal 
training, primarily in the form of taking classes at Salt 
Lake Community College in order to obtain an associate degree 
in paralegal studies.  During that time period, the Veteran 
applied for related employment opportunities but he was 
unable to obtain employment as a paralegal.

In August 2003, the Veteran sought to amend his 
rehabilitation program because he felt that there were not 
enough job openings available in comparison to the number of 
paralegals in the market.  He stated he was interested in 
business information systems because the employment outlook 
was better for that field.

Thereafter, the Veteran's IWRP was amended later in August 
2003.  The program goal was for the Veteran to obtain and 
maintain entry level employment in business or a related 
field.  The proposed training included taking classes at 
Westminster College in order to earn a bachelor's degree.  
The Veteran enrolled in the college and completed the 
necessary classes to obtain a bachelor's degree with a major 
in business information resource management by August 2005.  
He took approximately 22 classes at Westminster College to 
complete the degree requirements.  In September 2005, the 
Veteran was provided with an employment adjustment allowance 
while he searched for employment.

In November 2005, the Veteran informed VR&E that he had been 
hired as a management assistant at the VA Medical Center 
(VAMC) in Salt Lake City.  His start date was December 12, 
2005.  The position was a temporary position to last one year 
and the Veteran was to be paid at the rate of $13.25 per 
hour.  Although the position was not permanent, the Veteran 
would be able to apply for other positions at a later time 
because he would be in the system at the VAMC.

The VR&E file contains a new job update, dated in January 
2006.  The Veteran relayed to his rehabilitation counselor 
that he was getting some good business management working as 
a management assistant in the records department at the VAMC.  
The Veteran stated that he felt that the experience would 
transfer to any other form of business management outside of 
government work.  By February 13, 2006 the Veteran had been 
working for 60 days at his position.  It was noted that the 
Veteran was handling many of the management duties as he 
shared the duties with the full manager.  On February 14, 
2006, the Veteran was moved to rehabilitated status by VR&E.  

The purpose of rehabilitated status is to identify those 
cases in which the goals of a rehabilitation program of 
employment services have been substantially achieved.  
38 C.F.R. § 21.196(a) (2008).  A Veteran is assigned to 
rehabilitated status when his case meets the criteria in 
§ 21.283.  38 C.F.R. § 21.196(b).  A Veteran will not be 
removed from rehabilitated status once it has been assigned 
unless the determination is set aside for a reason specified 
in § 21.284.  38 C.F.R. § 21.196(c).

The Veteran contends that he should not have been considered 
rehabilitated by VR&E.  Alternatively, if he was 
rehabilitated, the Veteran believes that he is entitled to 
reentrance into a rehabilitation program for more training 
and assistance in obtaining employment.

In general, a Veteran shall be declared rehabilitated when he 
has overcome the employment handicap to the maximum extent 
feasible as set forth in 38 C.F.R. § 21.283 (2008).  In 
pertinent part, the provisions state that a Veteran who has 
been found rehabilitated to the point of employability shall 
be declared rehabilitated if he is employed in the 
occupational objective for which a program of services was 
provided or in a closely related occupation for at least 60 
continuous days.  38 C.F.R. § 21.283(c)(1).

Applying the provision to the Veteran's case, he was clearly 
employed at the Salt Lake City VAMC and, by February 14, 
2006, he had been employed for over 60 continuous days.  
Regarding rehabilitated status, the salient question is 
whether the Veteran was employed in the occupational 
objective for which the program of service was provided.

The program goal, as set forth in the August 2003 IWRP, was 
to obtain and maintain entry level employment in business or 
related field.  In the updated September 2005 plan that 
included employment adjustment allowance, the occupation was 
described as business management.  The VR&E records reflect 
that the Veteran had a fair amount of input into the program 
goal and objectives.  In fact, it was the Veteran who 
requested the amended program after he was unable to obtain 
employment as a paralegal.  The Veteran had knowledge of the 
IWRP as he signed the plan.  Needed courses for training must 
be approved by VA, but the selected courses are determined in 
consultation with the Veteran.  38 C.F.R. § 21.292 (2008).  
Notably, the Veteran suggested the type of training that he 
would require to meet the goal-a bachelor's degree in 
business information resource management.  He also chose the 
school he wished to attend-Westminster College.  The Veteran 
attended the school of his choice and obtained the degree he 
desired.

The employment the Veteran obtained after achieving the 
training objectives was as a management assistant.  According 
to the job updates during the first 60 days of employment, 
the Veteran was developing business skills as he assisted the 
manager of the records department at the Salt Lake City VAMC.  
The Veteran felt that he was getting some good business 
management experience working there and that the experience 
would transfer to other forms of business management.  Given 
the information provided by the VR&E counselor and the 
Veteran himself, the management assistant position was in the 
general field of business or business management, or at the 
very least a related field.

Because the Veteran was employed in the occupational 
objective for which his program of services was provided or 
in a closely related occupation for at least 60 continuous 
days, the February 2006 determination that the Veteran was 
rehabilitated was proper.  See 38 C.F.R. § 21.283(c)(1).

In submitted statements and hearing testimony, the Veteran 
argues that he was not rehabilitated because he did not 
receive the training necessary to obtain employment as a 
systems analyst or a computer systems analyst.  He believes 
the VR&E office should have provided more training in regard 
to that occupation, particularly in the form of computer and 
technology training.  The Veteran states that "business" as 
a general occupation was not what he wanted as a result of 
the program.  He maintains that VR&E should have narrowed the 
occupation and researched and explored the labor market 
better.

The Veteran's contentions with regard to a computer systems 
analyst occupation do not have relevance with respect to 
whether the assignment of rehabilitated status was proper in 
February 2006.  Systems analyst was never documented as an 
occupational program goal and the IWRP clearly listed 
business or business management as the occupational goal.  
The Veteran did not raise the subject of a different 
occupational field until many months later in January 2007.  
By that point, he was properly in a rehabilitated status.

Regarding reentrance into a rehabilitation program, a Veteran 
who has a compensable service-connected disability who has 
been found to be rehabilitated may be provided an additional 
period of training or services only if:  current facts, 
including any relevant medical findings, establish that the 
Veteran's service-connected disability has worsened to the 
extent that the effects of the service-connected disability 
considered in relation to other facts precludes him from 
performing the duties of the occupation for which the Veteran 
was previously rehabilitated, or the occupation for which the 
Veteran previously was found rehabilitated is found to be 
unsuitable on the basis of the Veteran's specific employment 
handicap and capabilities.  38 C.F.R. § 21.284(a) (2008).  

The Veteran's compensable service-connected disability is 
grand mal seizures, evaluated as 20 percent disabling.  There 
is no indication that the Veteran's service-connected 
disability has worsened to the point that would preclude him 
from performing the duties of an occupation in business or 
business management.  Additionally, there is no indication 
that an occupation in the field of business or business 
management is unsuitable on the basis of the Veteran's 
specific employment handicap and capabilities.  The Veteran 
has not provided any evidence that his seizures have 
worsened.  Indeed, the Veteran's argument centers on the idea 
of his being employed in a specialized area of business or 
business management and not on the level of disability of his 
seizures.  Business management and computer systems analyst 
are occupational fields that would likely require the same 
type of physical demands.  That is, the occupations are 
primarily sedentary office jobs requiring limited physical 
activity.  Thus, the Veteran implies that he is able to 
perform the duties of an occupation in business or business 
management.  Additionally, the Veteran is currently employed 
in an office setting.  Because the conditions for an 
additional period of training are not met, reentrance into a 
rehabilitation program is not warranted.  See 38 C.F.R. 
§ 21.284(a).

Nevertheless, the Veteran contends that he should receive 
additional training in the area of computer systems because 
that was the field of employment that he was actually 
attempting to enter when he undertook the training in August 
2003.  Additionally, the Veteran states that he is currently 
employed as a secretary at the Salt Lake City VAMC and no 
longer as a management assistant.  As described above, the 
conditions related to the termination of rehabilitated status 
and reentrance into a rehabilitation program pertain to an 
increase in severity of a service-connected disability or 
when an occupation is found to be unsuitable in light of the 
handicap.  Consequently, the Veteran's contentions are not 
applicable to the issue in question.

The Veteran points to 38 C.F.R. § 21.44 as a basis for 
receiving additional training.  That section pertains to the 
extension of the basic twelve-year period of eligibility for 
rehabilitative services.  Here, the Veteran began to use his 
benefits approximately within one month after his discharge 
from military service.  He was rehabilitated in February 
2006-just less than five years after his basic eligibility 
began.  Thus, the Veteran was able to enter and complete a 
rehabilitation program within the basic period of 
eligibility.  Therefore, this section is not for application.  
The Board notes that, with exceptions, the general duration 
of a vocational rehabilitation program may not exceed 48 
months.  See 38 C.F.R. § 21.70 (2008).

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran has already been found to be entitled to 
vocational rehabilitation benefits.  He participated in a 
rehabilitation program.  The issues at hand do not pertain to 
the Veteran seeking benefits under chapter 51, but rather his 
rehabilitated status and whether he is entitled to reentrance 
into a rehabilitation program.  Thus, the VCAA is not 
applicable to this case.  The Veteran was provided with the 
provisions applicable to his case when he was notified of his 
rehabilitated status and after he disagreed with that 
determination.


ORDER

Entitlement to reentrance into a rehabilitation program under 
the provisions of Chapter 31, Title 38, United States Code, 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


